

115 HRES 413 IH: Expressing support for the designation of July as “American Grown Flower Month”.
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 413IN THE HOUSE OF REPRESENTATIVESJune 27, 2017Mr. Carbajal (for himself, Ms. Herrera Beutler, Mr. Panetta, Mr. Hunter, Ms. Pingree, Mr. Young of Alaska, Mr. Huffman, and Mr. Issa) submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONExpressing support for the designation of July as American Grown Flower Month.
	
 Whereas cut flower growers in the United States are hard-working, dedicated individuals who bring beauty, economic stimulus, and pride to their communities and the Nation;
 Whereas the people of the United States have a long history of using flowers and greens grown in the United States to bring beauty to important events and express affection for loved ones;
 Whereas consumers spend almost $27,000,000,000 each year on floral products, including cut flowers, garden plants, bedding, and indoor plants;
 Whereas nearly 30 percent of households in the United States purchase fresh cut flowers and greens from more than 16,000 florists and floral establishments each year;
 Whereas the people of the United States increasingly want to support domestically produced foods and agricultural products and would prefer to buy locally grown flowers whenever possible, yet a majority of domestic consumers do not know where the flowers they purchase are grown;
 Whereas in response to increased demand, the Certified American Grown Flowers logo was created in July 2014 in order to educate and empower consumers to purchase flowers from domestic producers;
 Whereas, as of April 2017, millions of stems of domestically grown flowers are now Certified American Grown; Whereas domestic flower farmers produce thousands of varieties of flowers across the United States, such as peonies in Alaska, Gerbera daisies in California, lupines in Maine, tulips in Washington, lilies in Oregon, and larkspur in Texas;
 Whereas the 5 flower varieties with the highest United States production are tulips, Gerbera daisies, lilies, gladiolas, and irises;
 Whereas people in every State have access to domestically grown flowers, yet only 1 of 5 flowers sold in the United States is domestically grown;
 Whereas the domestic cut flower industry creates almost $42,000,000 in economic impact daily and supports hundreds of growers, thousands of small businesses, and tens of thousands of jobs in the United States;
 Whereas more people in the United States are expressing interest in growing flowers locally, which has resulted in an approximately 20 percent increase in the number of domestic cut flower farms between 2007 and 2012;
 Whereas most domestic cut flowers and greens are sold in the United States within 24 to 48 hours after harvest and last longer than flowers shipped longer distances;
 Whereas flowers grown domestically enhance the ability of the people of the United States to festively celebrate weddings and births and honor those who have passed;
 Whereas flower-giving has been a holiday tradition in the United States for generations; Whereas flowers speak to the beauty of motherhood on Mother's Day and to the spirit of love on Valentine’s Day;
 Whereas flowers are an essential part of other holidays such as Thanksgiving, Christmas, Hanukkah, and Kwanzaa;
 Whereas flowers help commemorate the service and sacrifice of members of the Armed Forces on Memorial Day and Veterans Day; and
 Whereas the House of Representatives encourages the cultivation of flowers in the United States by domestic flower farmers: Now, therefore, be it
		
	
 That the House of Representatives— (1)supports the designation of American Grown Flower Month;
 (2)recognizes that purchasing flowers grown in the United States supports the farmers, small businesses, jobs, and economy of the United States;
 (3)recognizes that growing flowers and greens in the United States is a vital part of the agricultural industry of the United States;
 (4)recognizes that cultivating flowers domestically enhances the ability of the people of the United States to festively celebrate holidays and special occasions; and
 (5)urges all people of the United States to proactively showcase flowers and greens grown in the United States in order to show support for our flower farmers, processors, and distributors as well as agriculture in the United States overall.
			